Case 1:20-cv-11479-LTS Document 5-7 Filed 08/12/20 Page 1 of 6




           EXHIBIT A
8/9/2020                Case 1:20-cv-11479-LTSGmailDocument         5-7step Filed
                                                    - A signiﬁcant new               08/12/20
                                                                            in response to Covid-19 Page 2 of 6



                                                                                                 Billy Moses <taekwonbilly@gmail.com>



  A significant new step in response to Covid-19
  1 message

  L. Rafael Reif <office-of-the-president@mit.edu>                                                             Tue, Mar 10, 2020 at 4:46 PM
  Reply-To: "L. Rafael Reif" <office-of-the-president@mit.edu>
  To: wmoses@mit.edu




           To the members of the MIT community,

           When I wrote last week, we understood that our approach to campus life would need to
           change, broadly and in many details. As Covid-19 continues to spread, and as public
           health leaders have offered more definitive guidance, we have come to see that our
           community has a significant role to play in the concerted public health response to this
           regional, national and global threat.

           State and federal public health officials advise that to slow a spreading virus like Covid-19,
           the right time for decisive action is before it is established on our campus. Therefore,
           although the risk to those on campus remains low, given the ongoing spread in our
           state and elsewhere, we are now escalating our institutional response to protect our entire
           community – staff, students, postdocs and faculty – and the many communities we belong
           to.

           The overall plan is this:

                 1. All classes are cancelled for the week of Monday, March 16 through Friday,
                   March 20. Because the following week is spring break, this will allow faculty and
                   instructors two weeks to organize a full transition to online instruction.
                 2. Online instruction, which some units are already experimenting with this week, will
                   begin for all classes on Monday, March 30, and continue for the remainder of the
                   semester.
                 3. Undergraduates should not return to campus after spring break.
                   Undergraduates who live in an MIT residence or fraternity, sorority or independent
                   living group (FSILG) must begin packing and departing this Saturday, March 14. We



https://mail.google.com/mail/u/0?ik=cab26b9a5b&view=pt&search=all&permthid=thread-f%3A1660818171130038173&simpl=msg-f%3A1660818171130038173   1/5
8/9/2020                Case 1:20-cv-11479-LTSGmailDocument         5-7step Filed
                                                    - A signiﬁcant new               08/12/20
                                                                            in response to Covid-19 Page 3 of 6

                 are requiring undergraduates to depart from campus residences no later than noon
                 on Tuesday, March 17. Please see below for detail on graduate students.
               4. Classes will continue this week as we continue to prepare for this transition.

           These steps obviously disrupt the usual patterns of the semester for thousands of you. You
           will understandably have many questions. This letter offers our initial answers. I hope we
           can all be patient and respectful with one another as we cope with this extraordinary
           challenge.

           Aiming to reduce risk for all of us

           We are taking this dramatic action to protect the health and safety of everyone at MIT –
           staff, students, postdocs and faculty – and because MIT has an important role in slowing
           the spread of this disease. As at any residential college, our residence halls and FSILGs
           put students in close quarters. What’s more, the intense and free-flowing collaboration MIT
           is known for comes with close contact and shared spaces, equipment and supplies. These
           characteristics, which we cherish in normal times, increase the risk of Covid-19 spreading
           on our campus.

           Our plan follows directly from state health guidance that universities take steps to reduce
           the density of the population on campus and increase social distancing. By doing so, we
           are doing our part to reduce the spread of the disease overall, while directly reducing risk
           for our own community – for departing students, of course, but equally for those of us who
           continue to work on campus.

           Current conditions

           As of this afternoon, in all of Massachusetts, there were 92 confirmed or presumptive
           cases, 70 of them stemming from a local conference in Boston. We also now know that in
           late February, we had a recruiter at MIT Sloan who was later diagnosed with Covid-19.
           This ended up being a low-risk situation for our community – but it might have turned out
           differently, so we consider this a cautionary tale. (You may read more about it here.)

           Given these realities, our teams have been working overtime to prepare the campus for
           extraordinary measures, which we are now taking. Here are some of the details. Further
           guidance will be coming on a variety of topics in the days ahead.

           FOR MIT STAFF

           Reducing the density of the campus population is a public health measure intended not
           only to protect our students but to reduce risk for those of us who remain here, including
           our dedicated staff.

           I ask that all of you begin to work with your supervisors to experiment with changes
           your unit could make to increase social distancing. While more detailed guidance for
           staff will be forthcoming, our aim is to ensure the safety of the whole community,
           particularly those who may fall into categories of greater risk; we ask that supervisors be


https://mail.google.com/mail/u/0?ik=cab26b9a5b&view=pt&search=all&permthid=thread-f%3A1660818171130038173&simpl=msg-f%3A1660818171130038173   2/5
8/9/2020                Case 1:20-cv-11479-LTSGmailDocument         5-7step Filed
                                                    - A signiﬁcant new               08/12/20
                                                                            in response to Covid-19 Page 4 of 6

           flexible, adaptable and sensitive to conditions in each unit. In case working remotely
           ultimately becomes necessary, all units should start planning to make that broadly feasible.

           For now, MIT operations will continue as normal, and staff should report to work unless
           they are sick.

           If you feel sick, it is of the utmost importance that you stay home!

           If you have an underlying medical condition or vulnerability, please discuss the risks
           with your healthcare providers.

           We also ask that supervisors consider evolving conditions in the wider community
           that staff may have to contend with, including sick family members, school closures and
           other potential effects of Covid-19.

           FOR MIT STUDENTS
           UNDERGRADUATE HOUSING

           Undergraduates who live on campus must begin packing and moving out of their
           residences by this Saturday, March 14. This also applies to students in our FSILGs. You
           will be required to leave by noon on Tuesday, March 17. For first-years, sophomores and
           juniors: Please pack your belongings and make plans to travel home or to another location
           off-campus as if you do not expect to return here until the fall semester.

           For students poised to graduate: Please pack as if you will not return to MIT for
           classes. No decision has yet been made about this year's Commencement ceremonies.

           To help you cope with the sudden new challenge, we will be assisting the residence halls
           to make sure you have ample boxes for packing, bins for moving belongings, dumpsters
           for disposing of trash and options for storage. We will also help the FSILGs handle this
           process, and they should work closely with their alumni corporations and the FSILG office.
           You will receive more detail in the coming days about move-out resources and procedures.

           PERMISSION FOR UNDERGRADUATES TO REMAIN ON CAMPUS

           We will consider limited exceptions to allow certain undergraduate students to remain on
           campus. However, to remain, you must receive official permission. Students will receive
           direct communications about this in a follow-up email.

           We will review such requests case by case, and as soon as possible.

           Exceptions may include:

                 International students who have concerns that they would not be allowed to return to
                 MIT due to visa issues.
                 International students who will have difficulty returning to their home country if it has
                 been hard-hit by Covid-19.
                 Students who do not have a home to go to, or for whom going home would be
                 unsafe given the circumstances of their home country or home life.


https://mail.google.com/mail/u/0?ik=cab26b9a5b&view=pt&search=all&permthid=thread-f%3A1660818171130038173&simpl=msg-f%3A1660818171130038173   3/5
8/9/2020                Case 1:20-cv-11479-LTSGmailDocument         5-7step Filed
                                                    - A signiﬁcant new               08/12/20
                                                                            in response to Covid-19 Page 5 of 6

           We understand that being asked to leave campus may pose a serious financial hardship
           for certain individuals. Students will receive a follow-up communication on this matter.

           Please note: Any student who is permitted to stay may be required to relocate to another
           building on campus.

           GRADUATE STUDENTS

           Because most graduate students live in apartments – as opposed to dorm-style living with
           shared facilities – we are not requiring graduate students to move off campus. However, if
           your individual living circumstances present a higher risk, we may relocate you elsewhere
           on campus. Graduate Resident Advisors (GRAs) will not be asked to leave campus.

           As with MIT staff, we ask that all research groups take steps to increase social distancing
           in the workplace, without departing from normal Institute and departmental lab safety
           procedures.

           Graduate students who can work remotely and who can arrange another place to live away
           from campus are strongly encouraged to do so.

           DINING OPERATIONS

           For now, dining operations will continue with some slight modiﬁcations. Self-service
           stations will be closed; stations will be full service or offered as grab and go.

           CLASSES

           We will hold classes as scheduled this week; lectures with more than 150 students will
           go online as of today.

           Over these few days, we encourage all faculty and instructors to begin preparing for and
           experimenting with online and remote learning if possible. If you teach a class that is large,
           though under the 150-person limit, we ask that you be ﬂexible in your attendance policies.

           All classes will resume in an online/remote format on Monday, March 30, and
           continue to the normally scheduled end of the term, including finals.

           We are developing plans for the timing of any ﬁnal assignments and exams for ﬁrst half-
           term subjects that were scheduled for the week of March 16–20.

           We will share more details as soon as we can.

                                                               ***

           It is painful to impose this intense disruption on the normal rhythms of MIT, but the arrival
           of spring break offers the best opportunity to act. I am deeply grateful to all of you for your
           cooperation, and especially to the many people across our community who are working
           around the clock on our Covid-19 response.

           We will continue to share as much new information as possible, as soon as we can, both
           centrally and through more local communications. As of tomorrow, all the latest MIT
           updates related to Covid-19 will be available at mit.edu/covid19/.

https://mail.google.com/mail/u/0?ik=cab26b9a5b&view=pt&search=all&permthid=thread-f%3A1660818171130038173&simpl=msg-f%3A1660818171130038173   4/5
8/9/2020                Case 1:20-cv-11479-LTSGmailDocument         5-7step Filed
                                                    - A signiﬁcant new               08/12/20
                                                                            in response to Covid-19 Page 6 of 6

           Please take care of yourselves and of each other, as we strive to take care of you all.

           Sincerely,

           L. Rafael Reif




                                            Massachusetts Institute of Technology

                                                     77 Massachusetts Ave

                                                     Cambridge, MA 02130



                                        Want to change how you receive these emails?

                                 You can update your preferences or unsubscribe from this list.

                                                    Report a technical issue.




https://mail.google.com/mail/u/0?ik=cab26b9a5b&view=pt&search=all&permthid=thread-f%3A1660818171130038173&simpl=msg-f%3A1660818171130038173   5/5
